EXHIBIT 10.7
 

 
AMENDMENT
 
TO
 
DEFERRED STOCK UNIT AGREEMENT
 
A. The Deferred Stock Unit Agreement (the “Agreement”) dated as of February 28,
2006 by and between Boston Scientific Corporation (the “Company”) and James R.
Tobin (the “Participant”) governing the award of 250,000 Deferred Stock Units is
hereby amended as follows solely to reflect the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended:
 
1. Section 3 of the Agreement is hereby amended by deleting the phrase “the
Participant’s termination of employment” in the first sentence thereof and
substituting therefor the phrase “the Participant’s Separation from Service as
determined in accordance with the presumptions set forth in Treasury Regulations
Section 1.409A-1(h) (‘Separation from Service’).”
 
2. Section 8 of the Agreement is hereby amended by deleting the phrase “the
Participant’s termination of employment” in the last sentence thereof and
substituting therefor the phrase “the Participant’s Separation from Service.”
 
B. Except as amended herein, the Agreement is confirmed in all other respects.
 
C. The effective date of this Amendment is as of January 1, 2009.
 
Executed this __________ day of December, 2008 by the parties hereto and, in the
case of the Company, by its duly authorized officer.
 
 

  BOSTON SCIENTIFIC CORPORATION          
 
By:
        Title                James R. Tobin, Participant   


 
 
 

--------------------------------------------------------------------------------

 
